Servers, J.
i. nrirooTTOir: practice. ' When the transcript was filed in the office of the clerk of the Circuit Court of Palo Alto county, it, in effect, amounted from that time to a judgment of the Circuit Court of said county, and could only be enforced by execution issued thereon by the clerk of such court.. Code, § 3568. Sueh execution may issue into any county in the State. Code, § 3027.
When proceedings in a civil action, or on a judgment or¡ final order, are sought to be enjoined, the suit must be brought! in the county and court in which such action is pending, or| the judgment or order was obtained. Code, § 3396.
Tjie defendants moved the court to dissolve the injunction,! ’because the judgment on which the execution issued was ren-j jdered in Palo Alto county, and the injunction issued by andj ifrom the Circuit Court of Emmet county. The motion shouldj have been ^sustained. Lockwood v. Kitteringham, 42 Iowa, 257. iln this last case the execution was special, and in the one} ¡at bar it is general. In all other respects the cases are iden-! *348tical. We are unable to see that the statute makes any distinction between a general and special judgment or execution, when the injunction is brought by a party to the judgment who seeks to enjoin the collection thereof.
It is, however, insisted if the action was brought in the wrong county, the only remedy was to move to change the place of trial. Code, § 2589.
The difficulty in this view is, that the Circuit Court of Emmet county had no jurisdiction of the subject-matter, and ■consent, even, never confers jurisdiction in such case. Besides this, if Code, § 3396, is compared with the corresponding section, 3778, of the Revision, we think no other rule would carry out the intent of the change made.
The latter section only required proceedings to restrain a ■civil action to be brought in the county where the action or proceedings therein were pending. The Code extended this to proceedings under a judgment or final order, and requires the injunction to be brought in the county and court where the action is pending, or the judgment or order was obtained. ■The Emmet Circuit Court had no power to issue an injunction restraining the execution in question, nor had it the power to set aside a judgment rendered in the Palo Alto Circuit Court.
Reversed.